 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Marion D. Reedus, II

 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:17-cr-00248-KJD-CWH

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                                STATUS CONFERENCE
12          v.
                                                                    (First Request)
13   MARION D. REEDUS, II,

14                  Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
17   States Attorney, and Michael Scotland Morris, Special Assistant United States Attorney,
18   counsel for the United States of America, and Rene L. Valladares, Federal Public
19   Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for
20   Marion D. Reedus, II, that the Status Conference currently scheduled on December 11, 2018 at
21   1:30 p.m., be vacated and continued to a date and time convenient to the Court, but no sooner
22   than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The parties agree that Mr. Reedus has paid the restitution and completed the
25   community service required under the pretrial diversion agreement. However, additional time
26   is requested to allow Mr. Reedus to resolve an outstanding warrant.
 1        2.     The defendant is not in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the First request for a continuance of the Status Conference.
 4        DATED this 10th day of December, 2018.
 5
 6   RENE L. VALLADARES                            DAYLE ELIESON
     Federal Public Defender                       United States Attorney
 7
 8       /s/ Nisha Brooks-Whittington                  /s/ Michael Scotland Morris
     By_____________________________               By_____________________________
 9   NISHA BROOKS-WHITTINGTON                      MICHAEL SCOTLAND MORRIS
     Assistant Federal Public Defender             Special Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:17-cr-00248-KJD-CWH
 4
                    Plaintiff,                        ORDER
 5
            v.
 6
     MARION D. REEDUS, II,
 7
                    Defendant.
 8
 9
10          IT IS ORDERED that the Status Conference currently scheduled for Tuesday,

11                                                                January 15, 2019 at the hour
     December 11, 2018 at 1:30 p.m., be vacated and continued to ________________

12   of 1:30 p.m.

13          DATED this 10 day of December, 2018.

14
15
                                               UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
